NOT DESIGNATED FOR PUBLICATION

                                               No. 123,344

                 IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                           STATE OF KANSAS,
                                               Appellee,

                                                     v.

                                          KYLE MANWARREN,
                                              Appellant.

                                     MEMORANDUM OPINION

           Appeal from Sedgwick District Court; JEFFREY SYRIOS, judge. Opinion filed July 2, 2021.
Affirmed.


           Submitted by the parties for summary disposition pursuant to K.S.A. 2020 Supp. 21-6820(g)
and (h).


Before MALONE, P.J., POWELL and WARNER, JJ.


           PER CURIAM: Kyle Manwarren appeals the district court's decision to revoke his
probation and impose his underlying 12-month jail sentence. This court previously
granted Manwarren's request for summary disposition of his appeal under Supreme Court
Rule 7.041A (2021 Kan. S. Ct. R. 48). We now affirm the district court's ruling.


           In September 2018, Manwarren pleaded guilty to three counts of misdemeanor
battery. The district court sentenced him to a total term of 12 months in jail, then
suspended the jail sentence and imposed a 6-month term of supervised probation. Four
days later, the State issued a bench warrant, alleging Manwarren violated several
conditions of probation. Manwarren waived his right to a hearing and admitted to the

                                                     1
alleged violations. The district court then revoked his probation and ordered him to serve
his underlying 12-month jail sentence.


       On appeal, Manwarren does not dispute that he violated the terms of his probation.
His sole contention is that the district court abused its discretion when it revoked his
probation and imposed his original jail sentence.


       Once a district court finds that a person has violated the terms of his or her
misdemeanor probation, the court has considerable discretion to determine whether to
revoke probation or enter some other disposition. See K.S.A. 2018 Supp. 22-
3716(b)(3)(B). An appellate court will only upend the decision to revoke a person's
probation when the district court abused its discretion by rendering an arbitrary or
unreasonable ruling or one based on an error of law or fact. See State v. Coleman, 311
Kan. 332, 334, 460 P.3d 828 (2020); State v. Ingham, 308 Kan. 1466, 1469, 430 P.3d 931
(2018).


       Manwarren bears the burden to show that the district court abused its discretion.
See State v. Rojas-Marceleno, 295 Kan. 525, 531, 285 P.3d 361 (2012). He has not
identified any legal or factual error in the court's ruling, however. Instead, Manwarren
claims the court's ruling was unreasonable, as he requested the court allow him to enter
drug treatment or order some disposition other than the imposition of his jail sentence
after revoking his probation. But the mere fact that the district court could have entered a
different disposition does not render its decision unreasonable. Manwarren admitted to
violating the terms of his probation less than a week after the court sentenced him for his
underlying crimes. He has not apprised us of any error in the district court's decision.


       Affirmed.




                                              2